Citation Nr: 1139730	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-22 720	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUES

1.  Entitlement to service connection for vision impairment.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.  He also had additional service in the Washington Army National Guard and Army Reserves, both prior to and since, from December 1977 to May 1989.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2010, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  All requested development has been completed and the claims are again before the Board.


FINDINGS OF FACT

1.  The Veteran's DD Form 214 lists his military occupational specialty (MOS) as storage specialist.  His assertions of noise exposure in service and consequent injury (i.e., acoustic trauma) - including especially from exposure to artillery and gunfire during basic training - are competent and credible and, therefore, probative, so there is no disputing he had military noise exposure.

2.  However, the most probative evidence of record indicates his bilateral hearing loss is not a consequence of that noise exposure in service.

3.  Concerning his claim for tinnitus, there is conflicting evidence as to whether he has experienced constant tinnitus since that noise exposure in service.  But, ultimately, the most probative evidence of record indicates his tinnitus is not a consequence of that noise exposure in service, but instead is attributable to another unrelated cause.

4.  Similarly, the most probative evidence of record indicates his vision impairment is unrelated to his military service, including to any head injury he sustained during his service, but instead is due to head trauma sustained since service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  His tinnitus also was not incurred in or aggravated by his military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  As well, his vision impairment was not incurred in or aggravated by his service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims have been properly developed for appellate review.  The Board will then address the claims on their underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February and April 2006, and in March and June 2010.  Those earlier letters were sent prior to initially adjudicating his claims in September 2006, so in the preferred sequence, and his claims were readjudicated in the May 2011 SSOC, so since providing even those more recent letters.  This effectively rectified ("cured") the timing defect in the provision of those additional notices because his claims have been reconsidered since providing those additional notices.  The letters, especially in combination, informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.

VA also fulfilled its duty to assist him by obtaining all relevant evidence in support of these claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC, following and as a result of the Board's remand, obtained his service treatment records (STRs), service personnel records (SPRs), VA treatment records, private treatment records, Social Security Administration (SSA) records, as well as relevant lay statements.  He also testified at a hearing at the RO in October 2009 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  As well, he had VA audiological examinations concerning his claims for hearing loss and tinnitus in April and August 2006, and again in June and November 2010.  He was also provided a VA examination in June 2010 concerning his claim for vision impairment.  These examinations were to determine whether these disabilities are attributable to his military service, including to try and reconcile differing opinions on this determinative issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Moreover, in having him undergo those additional VA compensation examinations in June and November 2010, and in obtaining verification of his dates of additional service in the Washington Army National Guard and Army Reserves, there was compliance with the Board's March 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing him.

II.  Whether Service Connection is Warranted for the Claimed Disorders

The Veteran attributes his bilateral hearing loss and tinnitus to his military service, including especially to acoustic trauma, such as from artillery and gunfire while in basic training at the outset of his active duty service from May 1978 to May 1981.  He also says that he fell during service, sustaining head trauma in the incident, and that he has vision impairment as a consequence.

Service connection may be granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (24) , 106; 38 C.F.R. § 3.6(a), (d).

ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c)(3).

Certain chronic diseases, like organic diseases of the nervous system, such as sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumptive period, however, does not apply to claims based on ACDUTRA or INACDUTRA service, just instead to claims based on injury or disease incurred or aggravated during active duty (AD) service.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  See also Smith v. Shinseki, 24 Vet. App. 40 (2010) (wherein the Court reiterated that the language of 38 U.S.C. §§ 101 and 1112-1137 clearly indicates that the presumptions of service connection and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA).

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

So to the extent the Appellant is alleging that his hearing loss, tinnitus and vision impairment are a result of injury or disease incurred or aggravated during his time in the Washington National Guard or Army Reserves, he must first establish his status as a "Veteran" in connection with that service and then that he was disabled from disease or injury incurred or aggravated in the line of duty during that service, such as while on ACDUTRA.  38 C.F.R. § 3.1(a), (d) ; Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

The fact that he has established his status as a "Veteran" for purposes of other periods of service (e.g., his prior period of AD) does not obviate the need for him to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  Id; Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

As specifically concerning his claim for hearing loss, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

Regarding the claim for tinnitus, it is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of it, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears) already mentioned, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)

Turning back now to the facts of this particular case.  As previously acknowledged in the Board's March 2010 remand, there is no disputing the Veteran has bilateral (i.e., right and left ear) hearing loss and tinnitus.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, these claims necessarily would be invalid.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  To this end, he submitted VA treatment records dated from January 1999 to November 2008 and private treatment records from several physicians, dated from December 1999 through December 2006, documenting repeated complaints and treatment for these claimed disorders.  He also had VA audiological examinations in April and August 2006 and more recently in June and November 2010 that reaffirmed these diagnoses of profound combined sensory/neural (i.e., sensorineural) hearing loss, bilaterally, and his reported history of constant tinnitus.

Whether he actually has significant visual impairment is a bit less clear, however.  The June 2010 VA compensation examiner diagnosed "malingering", pointing out there are a number of clinical findings and observations supporting this diagnosis of malingering/functional vision loss.  As proof, he cited four specific examples, (#1) a prior diagnosis of functional vision loss by neuro-ophthalmology; (#2) visual acuity reported by the Veteran on the day of that VA compensation examination was worse than on recent exams, while ocular health was unchanged.  There was no ocular etiology to explain his decrease in vision.  Presumably any decrease in visual acuity caused by a remote head injury, explained this examiner, would be stable.  Furthermore, the Veteran was able to obtain a current Washington state driver's license, which requires 20/40 visual acuity in each eye.  Thus, added this examiner, the visual acuity results that day did not support the severity of disability claimed by the Veteran.  In addition, observation of the Veteran's ability to ambulate and function in the clinic suggested better visual acuity than obtained on exam that day; (#3) visual field results were consistent with malingering.  Spiral Goldmann visual fields indicative of malingering/functional vision loss also obtained on previous Goldmann field.  The Veteran appeared to have good peripheral vision on observation in the waiting room (i.e., glancing to look at object moving in far periphery detected while watching TV); and (#4) reported history differs from documentation in medical records.  He stated repeatedly in previous exams that vision problems stemmed from a head injury sustained on a civilian job in 1999 for which he has been receiving L&I.  In no prior eye or neurology exam does he ever mention head trauma while in the service.  Today he attributes all of his vision changes to head trauma sustained in 1982 while in the National Guard and denies any history of other head trauma or ocular trauma.

This VA compensation examiner therefore has serious doubts regarding the amount and extent of the Veteran's actual vision impairment, for these several reasons cited.  The Board similarly must assess his credibility in light of these revelations.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence).  And him giving vastly different accounts of whether any vision impairment he presently may have is attributable to head trauma in service, in 1982, versus additional head trauma since service, in 1999, undermines his credibility so as to in turn greatly lessen the probative value of his lay testimony regarding the etiology of any vision impairment he may have and its potential relationship to his military service.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor) (italics and bold type added for emphasis).  Clearly then, this VA examiner does not believe the Veteran has any vision impairment attributable to his military service, and specifically to the claimed head trauma in 1982.

This VA examiner also diagnosed "watery eyes" due to nasolacrimal duct obstructions secondary to sarcoid.  No evidence of epiphora was present on his exam that day.

As well, he diagnosed vitreous floaters secondary to posterior vitreous detachments and vitreous syneresis, but he did not consider it visually significant.  He explained that, while the Veteran does have small vitreous floaters secondary to the above, they are not large enough to interfere with his vision.  They are noticeable to him and present as a nuisance, but do not impart any limitation to his ability to see and function normal.

The last diagnosis was refractive error (hyperopia, astigmatism) and presbyopia.

But in response to the requested medical nexus opinion, this VA examiner indicated the Veteran's current visual impairment and floaters are not due to his military service.  This VA examiner then goes on to explain that the Veteran's floaters were caused by a combination of his 1999 head injury sustained while a civilian and normal age-related changes of the vitreous humor.  His current visual impairment is difficult to assess, added this VA examiner, due to his malingering.  However, his medical record supports that any true impairment is due to his 1999 head injury sustained while a civilian.  While he may have mild visual impairment (imaging results support this in the form of occipital & parietal lobe changes), it is clearly documented and has been reported by the patient, himself, many times that the vision changes arose after the 1999 injury.  No mention of any head trauma causing any vision problems other than the 1999 incident has ever been made until that day's Compensation and Pension (C&P) exam.  He has denied any other head injuries on prior exams.

In closing, this VA examiner indicated a portion of the Veteran's visual impairment is due to refractive error (hyperopia and astigmatism) and the fact that he is not currently wearing glasses for correction of this defect.

This VA examiner therefore has disassociated any current vision impairment from the Veteran's military service - and, again, from any head trauma he may have sustained during service versus since service, as a civilian.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

As previously discussed in the Board's March 2010 remand, the Veteran's STRs reveal that he was prescribed glasses for correction of his vision.  So although he apparently was not wearing his glasses when most recently examined by VA for compensation purposes in June 2010, these records concerning his service confirm he had a prescription for glasses even while in service.  Additionally, a February 1979 STR notes he was examined for spots in his right eye, which were diagnosed as vitreous floaters.  However, his visual acuity was 20/20, and his ocular health was normal.  As the June 2010 VA compensation examiner explained, floaters are spots before the eyes and are deposits in the vitreous of the eye, usually moving about and probably representing fine aggregates of vitreous protein occurring as a benign degenerative change; they are also called vitreous floaters.  Dorland's Illustrated Medical Dictionary, 640, (27th ed. 1988).


The Veteran's STRs additionally confirm that he sustained an injury to his head and a contusion when he fell in September 1983.  Importantly, though, he did not indicate he had vision problems at any point after that fall in service.  It was not until much more recently, in connection with his current claim, when he began alleging consequent vision impairment.  So he did not first make this allegation of relevant injury in service (versus the additional intercurrent injury since service, as a civilian) until filing this claim.  His not mentioning any vision impairment more contemporaneous to that injury in service, but instead not until long after the fact when he stands to benefit financially and otherwise, as mentioned undermines his credibility in terms of dating any current vision impairment back to that remote injury in service.  Had he in fact been experiencing vision impairment after that incident, as he now claims, it only stands to reason that he would have mentioned it in the course of his evaluation and treatment for that injury, but he clearly did not.  Rather, as the June 2010 VA examiner considered significant, the Veteran only began complaining about his vision after the additional intercurrent injury since service, as a civilian, in 1999.

Moreover, as also explained in the Board's March 2010 remand, mere refractive errors of the eyes - including myopia, presbyopia, and astigmatism, are congenital or developmental defects and not diseases or injuries within the meaning of applicable legislation.  So service connection is usually precluded as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  The only exception is when the Veteran has additional disability due to aggravation during service of the pre-existing congenital or developmental defect by superimposed disease or injury.  See VAOPGCPREC 82-90 (O.G.C. Prec. 82-90); Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  And there is no such indication in this particular instance.

The private treatment records in the file merely show the Veteran has received treatment for eye conditions, including blepharitis and other problems like excessive tearing associated with his pulmonary sarcoidosis.  But the June 2010 VA examiner explained the source of this excessive tearing ("watery eyes"), agreeing it is due to nasolacrimal obstructions secondary to [pulmonary] sarcoid.
So there has not been the required indication of additional disability, apart from the refractive error, from aggravation of this pre-existing congenital or developmental defect during service.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).

Regarding the additional intercurrent injury mentioned since service, there are actually two instances since service, in December 1999 and again in December 2001, when the Veteran has been involved in accidents.  Both times he fell off the back of trucks.  Private treatment records dating from March 2002 indicate he resultantly suffers from seizures and clarify that his vision disturbances are not due to these seizures.  An undated letter from A.J., the lead receptionist at an orthopedic facility, notes the Veteran requires assistance to complete his paperwork due to his eye disorder.

VA records dated from January 1999 through November 2008 list diagnoses of unspecified visual disturbances, and an April 2008 clinical entry notes the Veteran's complaints of "spiderweb floaters."  However, there are no opinions as the etiology of his visual impairment in either his VA or private treatment records, including insofar as relating this impairment to his head injury in service.

The Veteran therefore has not established the required linkage or correlation between any current visual impairment and any disease contracted or injury sustained during his active military service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As for his remaining claims for bilateral hearing loss and tinnitus, the Veteran as mentioned attributes these remaining conditions to acoustic trauma during basic training at the outset of his active duty service from May 1978 to May 1981.  A review of his December 1977 military enlistment physical examination report, however, reveals some elevated hearing threshold levels in both ears, so even before beginning his service, and there are no further findings of note during that initial service.

The Veteran's DD Form 214 shows that his MOS was storage specialist.

Elevated threshold readings are again noted in his July 1982 enlistment physical examination report in anticipation of his service in the Army National Guard, as well as on a quadrennial physical examination report dated in September 1988.

But there still needs to be supporting medical nexus evidence indicating his current bilateral hearing loss and tinnitus are a consequence of that noise exposure in service, as opposed to other unrelated factors.  And although, as mentioned, medical evidence is not always or categorically required to establish this cause-and-effect correlation or linkage, it is when the particular condition at issue is not readily amenable to lay diagnosis or probative opinion on this determinative issue of causation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

In April 2006 the Veteran was afforded a VA audiology examination for an opinion concerning the etiology of his hearing loss and tinnitus.  The examiner stated with respect to whether the Veteran's hearing loss was as likely as not due to military noise exposure that an answer could not be provided without resorting to mere speculation.  The examiner then stated that the etiology of the Veteran's tinnitus was noise exposure in the military because the tinnitus had its onset while he was still in service and exposed to loud sounds.

The Veteran subsequently had a brainstem auditory evoked response examination in June 2006.  In an unsigned and undated addendum subsequent to that June 2006 brainstem testing, the VA examiner from April 2006 concluded the Veteran's hearing loss was at least as likely as not caused by noise in the service.  However, when queried again concerning this possibility in August 2006, the same examiner concluded differently in an unsigned statement - noting instead that the Veteran's hearing loss was less likely caused by his noise in the service.  Aside from the fact that the August 2006 opinion was in stark contrast to the earlier April 2006 opinion, the August 2006 opinion made no reference whatsoever to the etiology of the Veteran's tinnitus considering the differing opinion regarding his noise exposure in service.  So the examiner's opinions on this determinative issue of causation were equivocal and contradictory. 

Statements like those of the VA examiners in April and August 2006, which do not contain sufficient discussion of the underlying rationale or are inconclusive or nonresponsive as to the origin of the claimed disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998)

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).


Moreover, additional precedent cases since have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination and opinion also must take into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  And the medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Consequently, to resolve this determinative issue of the etiology of the Veteran's hearing loss and tinnitus, the Board remanded these claims in March 2010 for further medical comment.  The Veteran resultantly had another VA examination in June 2010, by a different examiner, who observed the Veteran had had noise exposure during his service from rifle fire, but also had had occupational and recreational noise exposure since service from machinery and forklifts, hunting, and shooting.  This examiner further observed that the Veteran's hearing had fluctuated in 2005 and 2006 and probably includes a significant non-organic component bilaterally.  But, ultimately, after considering the severity, configuration and progression of the hearing loss with tinnitus, this examiner concluded it is unlikely these conditions are due to the Veteran's military service.  However, this examiner acknowledged that he did not have the Veteran's claims file to review and, more importantly, did not provide sufficient discussion of the underlying medical rationale for the opinion, which is where most of the probative value of an opinion is derived, not just from mere review of the claims file.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).


This same VA examiner, therefore, provided an addendum in November 2010, after the claims file was made available for his review.  He observed the Veteran's September 1988 separation examination from the National Guard showed normal hearing bilaterally.  Therefore a progression from normal at separation is not consistent with damage due to military noise exposure.  This examiner consequently concluded the greatest part of the Veteran's hearing loss is likely non-organic causes, and neither the tinnitus nor the hearing loss is caused by military noise exposure.

The other relevant evidence in the file - namely, the VA treatment records from January 1999 to November 2008 and private treatment records from several physicians from December 1999 through December 2006, only reaffirm the Veteran has hearing loss and tinnitus.  These records do not also etiologically link these conditions to his military service and, especially, to any acoustic trauma he sustained while in basic training.

The VA examiner that performed the most recent June 2010 examination of the Veteran, and who provided the November 2010 addendum after having opportunity to review the claims file for the pertinent medical and other history, discussed as required the underlying medical rationale of the opinion.  In particular, he discussed the specific reasons for not associating the Veteran's hearing loss and tinnitus with his military service but, instead, to other unrelated factors.  The Board finds this opinion constitutes compelling evidence against these claims for service connection.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.") 


There has been no challenge to the competency or credibility of this unfavorable medical opinion.  See Rizzo v. Shinseki, 580 F.3d 1288   (Fed. Cir. 2009) (Where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency).  See also Cox v. Nicholson, 20 Vet. App. 563 (2007) (The Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1) , the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.).

Aside from his written and oral hearing testimony attributing these claimed disorders to his military service, the Veteran additionally has submitted supporting lay statements from his friends, pastor and a coworker.  He and they, as laymen, are competent to proclaim him having experienced relevant symptoms during and since service, indeed, even absent any contemporaneously dated medical evidence such as actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc).  But their lay testimony concerning this, while competent, also has to be credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service (and, here, in the case of the 
claimed vision impairment, only after a post-service injury) as one factor, 

though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claims, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In making this credibility determination, the Board does not find the Veteran's statements concerning the causes of his claimed disorders to be credible in terms of these disorders dating back to the injuries in service versus additional trauma since service.  This is especially true in the case of his claim for vision impairment, for the several reasons the June 2010 VA examiner considered significant.  Moreover, the June 2010 VA audiological examiner also conceded, so readily accepted, the Veteran's noise exposure in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  But this examiner nonetheless ultimately determined the cause of the Veteran's hearing loss and tinnitus was non-organic and unrelated to that noise exposure in service.  So even acknowledging there is proof of his claimed disorders, and proof of injuries in service, there still is no competent and credible evidence of record establishing the required correlation between these current disabilities and his military service.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Moreover, for non-combat Veterans providing non-medical related testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  So, as an example, it is entirely permissible in this circumstance to have the expectation of some mention (e.g., a pertinent complaint, etc.) during service of a relevant injury and consequent symptom that could have later led to the condition now being claimed.  See Kahana v. Shinseki, No. 09-3525 (U. S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical or summary rejections of lay evidence but must, instead, provide discussion of the reasons and bases for not accepting it).

Records from the SSA show the Veteran applied for benefits for epilepsy (seizures) and fractures of a lower limb, so for disorders that are not at issue in this appeal.  In any event, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Moreover, he did not indicate hearing loss, tinnitus, or vision impairment when requesting these SSA benefits, only these other unrelated conditions mentioned.  Thus, because these SSA records do not specifically concern his claimed disorders, but instead pertain to other unrelated disabilities, these records are ultimately irrelevant and not determinative of whether he is entitled to service connection for bilateral hearing loss, tinnitus and visual impairment.  

Accordingly, the Board finds that the preponderance of the evidence is against these claims for service connection for bilateral hearing loss, tinnitus and vision impairment.  So there is no reasonable doubt to resolve in the Veteran's favor, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The claim of entitlement to service connection for visual impairment is denied.

The claim of entitlement to service connection for bilateral hearing loss is denied.

The claim of entitlement to service connection for tinnitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


